Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 15, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158983(41)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  JEREMY HOOKER,                                                                                      Elizabeth T. Clement
           Appellee,                                                                                  Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158983
                                                                   COA: 343334
  BRENDA M. MOORE,
             Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of the Michigan Association of County
  Drain Commissioners, the Michigan Association of Counties, and the Michigan Townships
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  March 14, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 15, 2019

                                                                              Clerk